              Case 2:20-cr-00021-TLN Document 24 Filed 10/26/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:      October 29, 2020
17                                                    Time:      9:30 a.m.
                                                      Court:     Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on October 29, 2020. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to January 14,
26

27             2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 24 Filed 10/26/20 Page 2 of 5


 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. During
 4
             the period following the arraignment a series of national events related to the spread
 5

 6           of COVID-19 occurred.

 7        3. Federal and state authorities issued increasingly restrictive directives to slow the
 8
             spread of the virus. These restrictions hampered the ability to conduct defense
 9
             investigation as to potential defenses in this matter. Defendant Hansen therefore
10
             requests to continue this matter to January 14, 2021.
11

12        4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main

13           Jail. The Chief Judge for the Eastern District of California has issued a series of
14
             orders, including General Orders 612, 617, 618, and 620, restricting access to the
15
             federal courthouses within the district since March 18, 2020. General Order 624,
16
             issued on September 30, 2020, extended the courthouse restrictions for 90-days from
17

18           the issuance date – essentially amounting to the remainder of 2020.

19        5. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
20
             33-20 ordering all California residents to shelter in place unless their services are
21
             needed to perform work in critical infrastructure functions. These restrictions
22
             gradually and sporadically eased in the past seven months, but a current surge in
23

24           national COVID-19 infections places reopening measures, even in places such as

25           California where the restrictions appear to be succeeding, in a precarious position.
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 24 Filed 10/26/20 Page 3 of 5


 1        6. The government has provided defense counsel with initial discovery consisting of
 2
             written offense reports and audio recordings. Defense counsel is reviewing these
 3
             materials with Mr. Hansen via occasional in-person visits at the Sacramento County
 4
             Jail. The defense therefore requests additional time to perform its discovery review
 5

 6           and investigation.

 7        7. Given the ongoing defense investigation, Defendant Hansen requests to continue the
 8
             status conference in this matter to January 14, 2021, at 9:30 a.m., and to exclude time
 9
             between October 29, 2020 and January 14, 2021, inclusive, under Local Code T-4.
10
             The United States does not oppose this request.
11

12        8. Attorney Todd Leras represents and believes that failure to grant additional time as

13           requested would deny Defendant Hansen the reasonable time necessary for effective
14
             preparation, considering the exercise of due diligence.
15
          9. Based on the above-stated facts, Defendant Hansen requests that the Court find that
16
             the ends of justice served by continuing the case as requested outweigh the best
17

18           interest of the public and the Defendant in a trial within the time prescribed by the

19           Speedy Trial Act.
20
          10. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
21
             seq., within which trial must commence, the time period of October 29, 2020 to
22
             January 14, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
23

24           3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance

25           granted by the Court at Defendant Hansen’s request on the basis that the ends of
26
             justice served by taking such action outweigh the best interest of the public and the
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 24 Filed 10/26/20 Page 4 of 5


 1              Defendant in a speedy trial.
 2
            11. Nothing in this stipulation and order shall preclude a finding that other provisions of
 3
                the Speedy Trial Act dictate that additional time periods are excludable from the
 4
                period within which a trial must commence.
 5

 6          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized

 7   Todd Leras via email to sign it on his behalf.
 8

 9   DATED: October 26, 2020                              MCGREGOR W. SCOTT
                                                          United States Attorney
10
                                                          By      /s/ Todd D. Leras for
11
                                                                  JAMES CONOLLY
12                                                                Assistant United States Attorney

13   DATED: October 26, 2020
                                                          By      /s/ Todd D. Leras
14
                                                                  TODD D. LERAS
15                                                                Attorney for Defendant
                                                                  DAVID HANSEN
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 24 Filed 10/26/20 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for October 29, 2020, is
 4
     vacated. A new status conference is scheduled for January 14, 2021, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant Hansen’s request, that the

 7   ends of justice served by granting the continuance outweigh the best interests of the public and
 8
     the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from October 29, 2020, up to and
11

12   including January 14, 2021.

13          IT IS SO ORDERED.
14
     DATED: October 26, 2020
15                                                        Troy L. Nunley
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
